Citation Nr: 0513233	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected bilateral patella 
chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1976 to November 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that, in pertinent part, denied the 
above claim.

The Board notes that in March 2001, the veteran had perfected 
a substantive appeal as to the issues of entitlement to 
service connection for bilateral hearing loss, a left eye 
disorder, bilateral pes planus, and a neck disorder.  
Thereafter, in addition to the claim currently before the 
Board, the April 2003 rating decision also denied entitlement 
to service connection for a hip disorder secondary to 
bilateral patella chondromalacia and entitlement to a total 
disability rating as a result of individual unemployability 
(TDIU).  In August 2004 he was issued a Statement of the Case 
(SOC) as to the issues decided in the April 2003 rating 
decision, and in September 2004 he was provided a 
Supplemental Statement of the Case (SSOC) as to the issues 
perfected in the March 2001 substantive appeal.  In an Appeal 
To Board Of Veterans' Appeals (VA Form 9) received by the RO 
on September 30, 2004, the veteran indicated that he had read 
the SOC and any SSOC he had received and only wanted to 
continue appeal of the issue of entitlement to service 
connection for a low back disorder as secondary to his 
bilateral patella chondromalacia.  Accordingly, the issue 
over which the Board has jurisdiction is as captioned 
hereinabove.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim for service 
connection for a low back disorder, including as secondary to 
the service-connected bilateral patella chondromalacia.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran is currently service connected for bilateral 
patella chondromalacia.  He asserts that he has a current low 
back disorder that is secondary to an altered gait which 
resulted from his service-connected bilateral patella 
chondromalacia.  His service medical records appear to be 
completely negative for any report of or diagnosis of 
symptoms associated with a low back disorder during his 
period of active service.  Subsequent to service, VA 
outpatient treatment records beginning in March 2001 show 
that the veteran began to develop symptoms associated with a 
low back disorder.  As such, VA should examine the veteran on 
remand in order to obtain an appropriate medical opinion as 
to the nature and etiology of any low back disorder found to 
be present.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

It is noted that of record is a VA medical record dated in 
December 2003 wherein the physician indicated that the 
veteran was treated for symptoms associated with his service 
connected bilateral knee disorder and for a chronic low back 
disorder.  As association was not made between the two stated 
disorders, however, the physician opined that the veteran's 
low back disorder was present during service, albeit masked 
by his use of alcohol.  The physician did not indicate that 
he had examined the veteran's claims folder in conjunction 
with formulating his opinion and did not provide a basis for 
his conclusion.  As such, the examiner to conduct the 
aforestated examination on Remand will be asked to address 
the merits of this VA medical record.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to afford the veteran a 
VA orthopedic examination.  The claims file 
must be made available to and reviewed by the 
examiner, and the examiner must annotate the 
examination report that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests, including X-rays if 
indicated, that are deemed necessary by the 
examiner should be conducted.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back disorder found 
to be present.

Specifically, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
low back disorder (a) had its onset during 
active service or is related to any in-
service disease or injury, or (b) was 
either caused or aggravated by the 
veteran's service-connected bilateral 
patella chondromalacia.  The examiner must 
provide a comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.  It is requested that 
the examiner discuss the prior medical 
evidence in detail, including the December 
2003 VA medical record, and reconcile any 
contradictory evidence.

2.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




